COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Patricia Cantu v. Frye and Associates, PLLC

Appellate case number:   01-12-00868-CV

Trial court case number: 1066038

Trial court:             189th District Court of Harris County

       The Mediation Order dated October 17, 2012 is withdrawn.

       It is so ORDERED.

Judge’s signature: /s/ Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: January 8, 2013